 
 
IV 
108th CONGRESS
2d Session
H. RES. 527 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2004 
Mr. Rodriguez submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Celebrating the 50th anniversary of the opening of the Falcon International Dam, recognizing the dam’s importance as a source of water and power and as a symbol of friendship and cooperation between the United States and the United Mexican States, and urging Mexico to honor all of its obligations under the 1944 Treaty Relating to the Utilization of Waters of the Colorado and Tijuana Rivers and of the Rio Grande. 
 
Whereas the 1944 Treaty Relating to the Utilization of Waters of the Colorado and Tijuana Rivers and of the Rio Grande between the United States and the United Mexican States provided for the construction of the Falcon International Dam on the Rio Grande River to provide flood control, water conservation, and hydroelectric power for the benefit of communities on both sides of the border; 
Whereas on October 19, 1953, as construction on the dam neared completion, President Dwight D. Eisenhower and President Adolfo Ruiz Cortines of Mexico met at the center of the Falcon International Dam to dedicate it to the well-being of the residents of both countries; 
Whereas the dam was completed on April 8, 1954, and the Falcon Power Plant generated power for commercial use for the first time on October 11, 1954; 
Whereas the Falcon International Dam is 26,394 feet long, and its construction created a beautiful 60-mile-long reservoir known as Falcon Lake; 
Whereas the construction of the dam and reservoir resulted in the submersion and relocation of 5 townships in the United States and Mexico, including the town of Zapata, Texas; 
Whereas the Falcon International Dam and the adjacent United States Falcon State Park now serve as a valued community resource and source of pride for the residents of Zapata County, Texas and neighboring Starr County, Texas; 
Whereas Falcon Lake is considered one of the best fishing lakes in Texas and supports an emerging recreational tourism industry; 
Whereas the Falcon International Dam is an important source of water and power for irrigation and household use; 
Whereas operations at the Falcon International Dam require a coordinated binational effort among numerous agencies, including the International Boundary and Water Commission, the United States Border Patrol, the Texas Parks and Wildlife Department, Zapata County, and their Mexican counterparts; 
Whereas the Mexican government recently defaulted on its water delivery obligations under the Treaty, and this has lowered the water level in the reservoir and hurt the communities on the United States side of the border; 
Whereas the Falcon International Dam serves as an important shared resource between the 2 countries and the continued success of the project requires mutual adherence to the terms of the Treaty; 
Whereas the Falcon International Dam serves as a symbol of friendship and cooperation between the United States and Mexico; and 
Whereas October 11, 2004 marks the 50th anniversary of the opening of the Falcon International Dam: Now, therefore, be it 
 
That the House of Representatives— 
(1)celebrates the 50th anniversary of the opening of the Falcon International Dam; 
(2)recognizes that building of the Falcon International Dam was an extraordinary project and that operating its facilities continues to represent a substantial undertaking; 
(3)acknowledges recent payments by the United Mexican States under the 1944 Treaty Relating to the Utilization of Waters of the Colorado and Tijuana Rivers and of the Rio Grande between the United States and Mexico and urges Mexico to honor all of its obligations under the Treaty; 
(4)recognizes that the Falcon International Dam has been both an important source of water and power and a symbol of friendship and cooperation between the United States and Mexico for 50 years; and 
(5)recommits itself to the binational effort and spirit in which the Falcon International Dam was constructed. 
 
